EXHIBIT 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***]  INDICATES THAT INFORMATION HAS BEEN REDACTED.
FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT
Reference is made to the Amended and Restated License Agreement dated January
13, 2015 between Tapestry, Inc. (f/k/a Coach, Inc.) (“Licensor”) and Movado
Group, Inc. and Swissam Products Limited (collectively “Licensee”) (the “License
Agreement”).  This first amendment to the License Agreement (the “First
Amendment”) is effective as of the earliest date that each of the Parties has
executed this First Amendment (the “First Amendment Effective Date”).  The term
“Parties” as used herein shall collectively refer to Licensor and Licensee.
WHEREAS, the Parties desire to amend and extend the terms of the License
Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.
Defined Terms.  Except as otherwise defined herein, all capitalized terms used
in this First Amendment shall have the meaning ascribed to them in the License
Agreement.  From and after the First Amendment Effective date, references in the
License Agreement and this First Amendment shall refer to the License Agreement
as modified by the terms of this First Amendment, unless otherwise specified.

2.
Diversion of Products.  From and after the First Amendment Effective Date, the
second sentence of Section 8.5 is deleted in its entirety and replaced with the
following:

“Licensee acknowledges that its standard terms of sale shall be to require all
retail outlets to whom it sells Licensed Products to agree to only sell such
Licensed Products to the end-using consumer or to other Authorized COACH
Retailers.”

3.
Sales Targets and Minimums.  From and after the First Amendment Effective Date,
Section 10.1 is amended to incorporate the following Terms:

Beginning with Contract Year 2021, the Parties have established the following
minimums pertaining to Licensee’s sales of Licensed Products to Non-Licensor
Channels:
Contract
Year
Minimum Domestic Non-
Licensor Channel Sales
Minimum International Non-
Licensor Channel Sales
Total
FY 2021
$[***]
$[***]
$[***]
FY 2022
$[***]
$[***]
$[***]
FY 2023
$[***]
$[***]
$[***]
FY 2024
$[***]
$[***]
$[***]
FY 2025
$[***]
$[***]
$[***]



1

--------------------------------------------------------------------------------

“Domestic Non-Licensor Channel Sales” shall mean Licensee’s sales to
Non-Licensor Channels located in the United States, its territories, and
possessions.
“International Non-Licensor Channel Sales” shall mean Licensee’s sales to
Non-Licensor Channels located outside the United States, its territories, and
possessions.

4.
Royalty: From and after the First Amendment Effective Date, Section 11.3 is
amended to incorporate the following terms:

Subject to Sections 11.1 and 11.2, for Contract Years FY 2021 through FY 2025
the base royalty rate applied to Licensee’s sales shall be [***] percent
([***]%) on sales of all Licensed Products sold to Non-Licensor Channels.

5.
Marketing Spend.  From and after the First Amendment Effective Date, Section
12.4 is amended to incorporate the following terms:

Beginning with Contract Year 2021, Licensee agrees that at a minimum it will
make the following advertising expenditures in connection with the Licensed
Products:
Contract Years 2021-2025
[***] percent ([***]%) of annual net sales, of which:


●     At least [***] ([***]%) of net sales in each Contract Year shall be spent
on global advertising with a focus on print, digital, and social media; Licensee
shall manage spend and placements in collaboration with Licensor;


●     The remaining required advertising expenditures in each Contract Year (the
“Marketing Portion”) shall be spent on other marketing, with a focus on trade
shows and sales collateral.  Licensee shall submit to Licensor a summary showing
actual marketing spend and budget recap at the end of each Contract Year quarter
(“Quarterly Marketing Summary”).



In addition, Licensee shall make additional advertising expenditures of $[***]
in each of Contract Year [***] and Contract Year [***] (i.e., $[***] for the
[***] years combined) on other marketing.  The Quarterly Marketing Summary
furnished to Licensor shall include such additional advertising expenditures.
In the event Licensee fails to make the foregoing minimum advertising
expenditures in connection with the Licensed Products in any Contract Year,
Licensee shall have the first [***] months of the following Contract Year to
make advertising expenditures sufficient to cover the shortfall.  Any such
advertising expenditures made to cover a previous Contract Year’s shortfall
shall not be credited toward Licensee’s minimum required advertising
expenditures for the Contract Year in which such shortfall expenditures are
made.  “Net sales” as used in this paragraph shall mean all sales on the basis
of which the royalty is calculated under Paragraphs 11.1 and 11.2 hereof.  All
amounts are shown in U.S. Dollars.
2

--------------------------------------------------------------------------------

Effective as of the First Amendment Effective Date, the last two bullets in
Section 12.4 of the License Agreement (regarding $[***] in upgrades and
replacements of Licensed Product fixtures and displays in Licensor Channels and
$[***] in Licensed Product fixtures and displays in Non-Licensor Channel doors)
are deleted.

6.
Term and Termination:


a.
From and after the First Amendment Effective Date, Section 14.1 of the License
Agreement is deleted in its entirety and replaced with the following:

14.1 This Agreement shall remain in full force and effect from the date this
Agreement is entered into by the parties until June 30, 2025, unless earlier
terminated as provided herein.


b.
From and after the First Amendment Effective Date, Section 14.3 of the License
Agreement is amended to provide that Licensor shall have the right to terminate
the License Agreement upon notice to Licensee if any of the events set forth in
the following subsections 14.3(h) or 14.3(i) occur:

14(3)(h)(1): If in any [***] Contract Years Licensee’s sales of Licensed
Merchandise to Domestic Non-Licensor Channels fails to equal or exceed [***]% of
Licensee’s Minimum Domestic Non-Licensor Channel Sales set forth in Section 10.1
as amended.  Notwithstanding the foregoing, provided that Licensee satisfies its
obligations pursuant to Section 11.5 of the Agreement to pay Licensor the full
amount of minimum royalties due in any Contract Year, Licensee’s failure to
satisfy its obligations under this Section 14(3)(h)(1) with respect to Domestic
Non-Licensor Channel Sales shall not be considered an event of default.
14(3)(h)(2): If in any [***] Contract Years Licensee’s sales of Licensed
Merchandise to International Non-Licensor Channels fails to equal or exceed
[***]% of Licensee’s Minimum International Non-Licensor Channel Sales set forth
in Section 10.1 as amended.  Notwithstanding the foregoing, provided that
Licensee satisfies its obligations pursuant to Section 11.5 of the Agreement to
pay Licensor the full amount of minimum royalties due in any Contract Year,
Licensee’s failure to satisfy its obligations under this Section 14(3)(h) (2)
with respect to International Non-Licensor Channel Sales shall not be considered
an event of default.
14(3)(h)(3): If in any [***] Contract Years Licensee’s sales of Licensed
Merchandise to both Domestic Non-Licensor Channels and International
Non-Licensor Channels combined fails to equal or exceed Licensee’s total Minimum
Non-Licensor Channel Sales set forth in Section 10.1 as amended. 
Notwithstanding the foregoing, provided that Licensee satisfies its obligations
pursuant to Section 11.5 of the Agreement to pay Licensor the full amount of
minimum royalties due in any Contract Year, Licensee’s failure to satisfy its
obligations under this Section 14(3)(h)(3) shall not be considered an event of
default.
14.3(h)(4): The Parties acknowledge and agree that nothing in this Section
14(3)(h) shall limit, diminish, or otherwise affect Licensee’s obligations to
pay any additional sum of royalties owed to Licensor in any Contract Year
subject to Section 11.5 of the License Agreement.
3

--------------------------------------------------------------------------------

14(3)(i): If in any Contract Year Licensee (a) fails to make the required annual
advertising expenditures in connection with the Licensed Products, and (b) fails
to timely cure such shortfall, all as set forth in Section 12.4 as amended.


c.
From and after the First Amendment Effective Date, Section 14.3(b) of the
License Agreement is amended by deleting therefrom the words “General Acceptance
Requirements and”.


d.
From and after the First Amendment Effective Date, Section 14.3(g) of the
License Agreement is deleted in its entirety and replaced with the following:

14.3(g)  “Licensee intentionally participates in the diversion of Licensed
Products or knowingly permits a third party to do so on [***] or more occasions
in any Contract Year.”

7.
Miscellaneous.  From and after the First Amendment Effective Date,


a.
Section 20.7 of the License Agreement is deleted in its entirety and replaced
with the following:

“20.7 Licensee acknowledges that it has been made aware of the Tapestry, Inc.
Supplier Code of Conduct, Global Operating Principles, Anti-Corruption Policy,
and Animal Welfare Policy (the “Tapestry Standards”), which are located at
www.tapestry.com/investors under Corporate Governance, Global Business Integrity
Program.  Licensee hereby represents and warrants that it has reviewed and
understands the Tapestry Standards, and that it is presently in compliance and
will remain in compliance with the Tapestry Standards for the term of this
Agreement.  Licensee further represents and warrants that it shall provide the
Tapestry Standards to any subcontractor and shall confirm such subcontractor's
compliance with the Tapestry Standards.  Furthermore, Licensee agrees to notify
Licensor immediately if Licensee becomes aware that a violation by Licensee or
any subcontractor of the standards set forth in the Tapestry Standards has
occurred during the term of this Agreement.  The Tapestry Standards are hereby
incorporated herein by reference.  Licensor reserves the right to update and/or
expand upon these Tapestry Standards from time to time and any such updates or
additions shall be posted at the site noted above; provided that Licensor shall
use all commercially reasonable efforts to inform Licensee of any material
changes to the Tapestry Standards.  Subject to the foregoing, Licensee may
engage subcontractors and suppliers to produce Approved Licensed Merchandise
hereunder; provided, however, that (i) any subcontractor or supplier undertaking
any work under this Agreement shall abide by the requirements and standards set
forth herein including the Tapestry Standards, and any standards concerning
products, quality, and trademark protection; and (ii) compliance with the terms
and conditions of this Agreement will remain the sole and exclusive
responsibility of Licensee, and Licensee will be responsible for the acts and
omissions of all subcontractors and suppliers, and such acts and omissions will
for purposes of this Agreement be deemed to be acts and omissions of Licensee,
such that the supervision of production of Licensed Merchandise will remain
under the control and the responsibility of Licensee in accordance with the
terms of this Agreement. Licensee will supply Licensor within thirty (30) days
of the date this Agreement is executed, and at any time during the Term upon the
request of the Licensor, with a list of subcontractors and suppliers employed by
Licensee in connection with its operations hereunder, and Licensee will complete
the “Factory Profile” attached as Exhibit 1 to the First Amendment hereto for
each subcontractor and supplier.  Licensee will immediately cease its
relationship with any subcontractor or supplier in connection with its
operations hereunder (i) if any such subcontractor or supplier fails to comply
in all material respects with the Tapestry Standards and any other terms and
conditions contained herein to be complied with by Licensee, or (ii) upon
Licensor’s reasonable request upon written notice.”



4

--------------------------------------------------------------------------------





b.
Notices: From and after the First Amendment Effective Date, Section 20.9 is
hereby amended to read as follows:

“20.9 All notices required under this Agreement shall be in writing and
dispatched by overnight courier addressed to Licensee or Licensor as set forth
below, and shall be effective upon receipt:

 
Licensor:
Tapestry, Inc.
10 Hudson Yards
New York, New York 10001
Attn.: Senior Director of Licensing
       
with a copy to:
Tapestry, Inc.
10 Hudson Yards
New York, New York 10001
Attn.: Chief Legal Officer
       
Licensee:
President-Coach Watches
Movado Group, Inc.
650 From Road, Ste 375
Paramus, New Jersey 07652
       
with a copy to:
General Counsel
Movado Group, Inc.
650 From Road, Ste 375
Paramus, New Jersey 07652”




8.
From and after the First Amendment Effective Date, Schedule 1 of the License
Agreement setting forth the Licensed Marks is deleted and replaced with the
attached new Schedule 1.

9.
Except as expressly modified by this First Amendment, all terms and conditions
of the License Agreement are incorporated herein by reference and shall remain
in full force and effect.

10.
This First Amendment may be signed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Facsimile, photographic, and/or PDF copies of counterpart
signatures shall be deemed original counterpart pages for all purposes
hereunder.

5

--------------------------------------------------------------------------------



11.
This First Amendment shall be governed by, and construed in accordance with, the
law of the State of New York applicable to contracts made and to be performed in
the State of New York, without regard to conflicts of law principles.

12.
In the event one or more provisions of this First Amendment is held invalid,
illegal or unenforceable by any court of competent jurisdiction, such holding
shall not affect any other provisions of this First Amendment, and this First
Amendment shall be construed as if such invalid, illegal, or unenforceable
provision had not been included.

(Signature page to follow)
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized officers to execute this First Amendment as of the dates set forth
below.

TAPESTRY, INC.
 
MOVADO GROUP, INC.
         
By:
/s/ Todd Kahn
 
By:
/s/ Mitchell Sussis
Print:
Todd Kahn
 
Print:
Mitchell Sussis
Title:
President
 
Title:
Senior Vice President
Date:
1/6/2020
 
Date:
12/20/2019
               
SWISSAM PRODUCTS LIMITED.
               
By:
/s/ Mitchell Sussis
     
Print:
Mitchell Sussis
     
Title:
Director
     
Date:
12/20/2019





7

--------------------------------------------------------------------------------

This Schedule 1 is attached to and made part of this First Amendment by and
between Tapestry, Inc. (“Licensor”) and Movado Group, Inc. and Swissam Products
Limited (collectively “Licensee”) effective as of the First Amendment Effective
Date.
Schedule 1
LICENSED MARKS
COACH
COACH NEW YORK
COACH POPPY
POPPY


[logos.jpg]


8

--------------------------------------------------------------------------------



This Exhibit 1 is attached to and made part of this First Amendment by and
between Tapestry, Inc. (“Licensor”) and Movado Group, Inc. and Swissam Products
Limited (collectively “Licensee”) effective as of the First Amendment Effective
Date.
Exhibit 1
LICENSEE/FACTORY PROFILE
[***]





9

--------------------------------------------------------------------------------